  Case: 1:16-cv-05486 Document #: 411 Filed: 11/05/20 Page 1 of 4 PageID #:18418




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
                                                  )
 VIAMEDIA, INC.,
                                                  )
        Plaintiff,                                )     No. 16 C 5486
                                                  )
 v.                                               )     Hon. Charles R. Norgle, Sr.
                                                  )
 COMCAST CORPORATION and                          )
 COMCAST CABLE COMMUNICATIONS                     )
 MANAGEMENT, LLC,                                 )
                                                  )
        Defendants.                               )

                     MOTION TO FILE UNDER SEAL
             DEFENDANTS’ MOTION TO COMPEL RESPONSES TO
      INTERROGATORIES AND REQUESTS FOR PRODUCTION TO VIAMEDIA


       Pursuant to Federal Rule of Civil Procedure 26(c) and Local Rule 26.2, Defendants

Comcast Corporation and Comcast Cable Communications Management, LLC (successor to

Comcast Spotlight, LP and together with Comcast Corporation, “Comcast”) respectfully move

the Court to enter an order granting them leave to file their Motion to Compel Responses to

Comcast’s Interrogatories and Requests for Production to Viamedia (the “Motion to Compel”)

and supporting exhibits under seal.

       In support thereof, Comcast states as follows:

       1.      Today, November 5, 2020, Comcast filed the Motion to Compel. The Motion to

Compel, and certain exhibits thereto, contain discovery responses that Viamedia designated as

confidential on the face of its responses. Accordingly, and pursuant to Local Rule 26.2(c),

Comcast has (1) provisionally filed the Motion to Compel and the supporting exhibits under seal;

and (2) will also file a redacted version of the Motion to Compel that excludes the exhibits that
  Case: 1:16-cv-05486 Document #: 411 Filed: 11/05/20 Page 2 of 4 PageID #:18419




Viamedia has designated confidential, and that Comcast therefore seeks, by this motion, to

maintain under seal.

       2.      The Seventh Circuit has recognized that a Court may shield certain filings from

public inspection if “there is good cause for sealing a part or the whole of the record.” Citizens

First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999); see also

Local Rule 26.2(b) (applying “good cause” standard). Under that test, the Court may seal filings

if there are “legitimate concerns of confidentiality,” Grove Fresh Dist., Inc. v. Everfresh Juice

Co., 24 F.3d 893, 898 (7th Cir. 1994), such as where the information in question “meet[s] the

definition of trade secrets or other categories of bona fide long-term confidentiality,” Baxter

Intern., Inc. v. Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002).

       3.      Here, references within the Motion to Compel, and the exhibits thereto, that

Comcast seeks to file under seal have been designated confidential by Viamedia. As Judge St.

Eve recognized in granting past motions to seal in this case—see, e.g., Dkt. No. 154 (granting

Viamedia’s Motion to Seal), Dkt. No. 147 (granting Comcast’s Motion to Seal)—the inclusion of

such information in the Motion to Compel gives good cause to file the Motion to Compel and

supporting exhibits under seal.

       WHEREFORE, Comcast respectfully requests the Court enter an order granting it leave

to file the Motion to Compel and supporting exhibits under seal.




                                                 2
  Case: 1:16-cv-05486 Document #: 411 Filed: 11/05/20 Page 3 of 4 PageID #:18420




Dated:   November 5, 2020            Respectfully submitted,


                                     COMCAST CORPORATION AND
                                     COMCAST CABLE COMMUNICATIONS
                                     MANAGEMENT, LLC

                                     /s/ Ross B. Bricker
                                     Ross B. Bricker
                                     Michael T. Brody
                                     JENNER & BLOCK LLP
                                     353 N. Clark Street
                                     Chicago, IL 60654-3456
                                     Tel: (312) 222-9350
                                     Fax: (312) 527-0484
                                     rbricker@jenner.com
                                     mbrody@jenner.com

                                     Arthur J. Burke (pro hac vice)
                                     David B. Toscano (pro hac vice)
                                     Christopher P. Lynch (pro hac vice)
                                     DAVIS POLK & WARDWELL LLP
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     Tel: (212) 450-4000
                                     Fax: (212) 701-5800
                                     Arthur.Burke@davispolk.com
                                     David.Toscano@davispolk.com
                                     Christopher.Lynch@davispolk.com

                                     Attorneys for Defendants Comcast
                                     Corporation and Comcast Cable
                                     Communications Management, LLC




                                        3
  Case: 1:16-cv-05486 Document #: 411 Filed: 11/05/20 Page 4 of 4 PageID #:18421




                                CERTIFICATE OF SERVICE

       I, Ross B. Bricker, an attorney, certify that on November 5, 2020, I caused the foregoing

Motion to File Under Seal Defendants’ Motion to Compel Responses to Interrogatories and

Requests for Production to Viamedia to be served on all counsel of record listed via the Court’s

ECF system.




                                              /s/ Ross B. Bricker




                                                4
